COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '

                                               '              No. 08-14-00279-CR
 IN RE: LUKE GILPIN, RICK STATHIS,
 DAVID GARCIA, AND RICK RUBIO,                 '        AN ORIGINAL PROCEEDING

                              Relators.        '                IN MANDAMUS
                                               '

                                MEMORANDUM OPINION

       Relators, Luke Gilpin, Rick Stathis, David Garcia, and Rick Rubio, have filed a motion

requesting that we dismiss this original proceeding because they no longer wish to pursue it. We

grant the motion and dismiss the original proceeding.


January 14, 2015
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.